DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          MANNOT LUSCA,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                           No. 2D21-3821



                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.


PER CURIAM.

     Affirmed.

KELLY, VILLANTI, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.